department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh number release date date date legend b state c school d city state f accrediting association g accrediting association xx number dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 description of your request you will grant scholarships to academically qualified but financially distressed students to attend private_schools in grades pk to the purpose of the scholarship is to cover tuition enabling students to receive financial support and access to programs not fully available in the public sector students eligible for your scholarships must attend a qualified_school located in southern b you define a qualified_school as a school offering classes in grades pk to which is accredited by f or g an example of one such school is c based in d letter catalog number 58263t you will market your scholarship using digital and print platforms within a 20-mile radius of the targeted schools your promotional materials will be included at the admissions office of these schools and be featured at booths at community events you described the criteria for your scholarship criteria as follows e e e e e us citizen or international student under a joint agreement with a partner school to attend school under an i-20 student visa in the us high school students are expected to have a gpa or above a ssat see o if below a gpa then the information will be used as a guideline for placement not acceptance all other students must have gpa or above a ssat isee one letter of recommendation preferably written by one of the student's counselors or teachers copy of the student’s current official transcript must be submitted in a sealed envelope anessay addressing the topic of why a private school education matters to me most recent family w-2 an irs form_1040 or comparable income_tax return your selection committee members are independent of any qualified_school relatives of your selection committee members officers directors and substantial contributors are not eligible for scholarships your selection committee and board will select recipients without regard to race color religion creed gender gender expression age national origin ancestry disability marital status sexual orientation military status or any other discriminatory basis you represent that you are committed to providing an inclusive and welcoming environment for all children and teenagers that are seeking a positive experience and quality education you make your decisions on scholastic merit and financial need you will assess financial need based on the family tax returns and other forms of financial documentation you plan to award x scholarships annually ranging from a quarter of total tuition up to full tuition based on need and will use the following scale to help determine the amount payment of the scholarship is made directly to the school of the recipient the school will provide you with a copy of the updated financial statement showing the award applied to the students account you will review and verify grantee reports as compared to the awards made if your board determines there was a diversion of grant funds or the funds were used for anything not approved by you you will seek clarification from the grantee and the school if you determine the clarification is insufficient you will investigate the use of the funds if you determine the funds were used inappropriately you will use any remedy available up to and including legal action to recover the funds scholarships may be renewed on a case-by-case basis dependent on financial need and academic merit letter catalog number 58263t basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 e other conditions that apply to this determination e e e e e e this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records letter catalog number 58263t if you have questions please contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements letter catalog number 58263t
